Exhibit 10.110

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

This Amendment No. 2 to Employment Agreement (this “Amendment”) is entered into
between James H. Coleman (“Executive”) and Cortex Pharmaceuticals, Inc. (the
“Company”) effective as of this 22 day of December 2008.

R E C I T A L S

WHEREAS, Executive and the Company are parties to an Employment Agreement
entered into as of May 17, 2000, as amended January 1, 2004 (the “Employment
Agreement”).

WHEREAS, since the execution of the Employment Agreement, there have been
certain changes to Internal Revenue Code of 1986, as amended, including
Section 409A and the regulations thereunder.

WHEREAS, in order to comply with Internal Revenue Code Section 409A and the
regulations issued under such section, Executive and the Company desire to amend
the Employment Agreement as set forth below.

NOW THEREFORE, in consideration of the above and the mutual covenants and
conditions contained below, Executive and the Company agree as follows:

1. Section 5 of the Employment Agreement shall be amended and restated in its
entirety to read in full as follows:

“5. Expenses. The Company shall reimburse the Executive, promptly upon
presentation of itemized vouchers, for all ordinary and customary business
expenses, consistent with the Company’s reimbursement policy, incurred by the
Executive in the performance of his duties. Any amounts payable under this
Section 5 shall be made in accordance with Treasury Regulation
Section 1.409A-3(i)(1)(iv) and shall be paid on or before the last day of
Executive’s taxable year following the taxable year in which Executive incurred
the expenses. The amounts provided under this Section 5 during any taxable year
of Executive will not affect such amounts provided in any other taxable year of
Executive, and Executive’s right to reimbursement for such amounts shall not be
subject to liquidation or exchange for any other benefit.”

2. Section 6(b) of the Employment Agreement shall be amended and restated in its
entirety to read in full as follows:

“(b) Executive will also be eligible to receive an incentive bonus of between 0%
and 50% of his annual base annual salary based upon review of Executive’s
performance and achievements by his immediate supervisor, and Company
performance, in the year under consideration. Whether such bonus shall be paid
in any given year and the amount of such bonus shall be determined by
Executive’s immediate supervisor, subject to review and approval by the
Compensation Committee of the Board of Directors; provided, however, that such
determination and approval shall be completed and, if applicable, the bonus
shall be paid, no later than December 31 of the calendar year following the
calendar year to which such bonus relates. Such bonus shall accrue and be paid
only if the Board of Directors in its sole discretion determines that the
Company has sufficient financial resources to do so.”

 

1



--------------------------------------------------------------------------------

3. Section 10 of the Employment Agreement shall be amended and restated in its
entirety to read in full as follows:

 

  “10. Termination Without Cause or for Good Cause.

(a) The Company may terminate the employment of the Executive under this
Agreement without cause at any time upon at least thirty (30) days’ prior
written notice to the Executive. The Executive may terminate his employment
under this Agreement for “Good Reason” which shall mean (i) a material breach by
the Company of any representation, covenant or agreement contained in this
Agreement, (ii) a material change in the Executive’s title or a material
reduction or alteration of the duties of the Executive, (iii) a requirement that
the Executive relocate outside of Orange County, California, or (iv) a material
change in the reporting relationship of the Executive; provided that
(A) Executive shall have given written notice to the Company of Executive’s
intent to resign for Good Reason within 90 days after Executive becomes aware of
the occurrence of any such event (specifying in detail the nature and scope of
the event), and (B) such event or occurrence shall not have been resolved within
30 days of the Company’s receipt of such notice, and (C) any termination by
Executive for Good Reason following such 30-day cure period must occur no later
than the date that is two (2) years following the initial occurrence of one of
the foregoing events or conditions without Executive’s written consent.
Executive’s termination for Good Reason shall be treated as involuntary. Subject
to Section 10(b), in the event of such a termination by either the Company or
the Executive for Good Reason, the Company shall pay to Executive termination
pay equal to twelve months of then current salary on the regular payroll dates
of the Company in accordance with the Company’s payroll practices as in effect
on such termination date, and subject to applicable tax withholding. Each
installment payment made pursuant to this Section 10(a) shall be considered a
separate payment for purposes of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), including for purposes of Section 10(b)(ii).

(b) Section 409A Payment Delay.

(i) Payment Delay. Notwithstanding anything herein to the contrary, to the
extent any payments to Executive pursuant to Section 10 are treated as
non-qualified deferred compensation subject to Section 409A of the Code, then
(A) no amount shall be payable pursuant to such section unless Executive’s
termination of employment constitutes a “separation from service” with the
Company (as such term is defined in Treasury Regulation Section 1.409A-1(h) and
any successor provision thereto) (a “Separation from Service”), and (B) if
Executive, at the time of his Separation from Service, is determined by the
Company to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code and the Company determines that delayed commencement of any portion of
the termination benefits payable to Executive pursuant to this Agreement is
required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code (any such delayed commencement, a “Payment
Delay”), then such portion of the Executive’s termination benefits described in
Section 10, shall not be provided to Executive prior to the earlier of (x) the
expiration of the six-month period measured from the date of the Executive’s
Separation from Service, (y) the date of the Executive’s death or (z) such
earlier date as is permitted under Section 409A. Upon the expiration of the
applicable Code Section 409A(a)(2)(B)(i) deferral period, all payments deferred
pursuant to a Payment Delay shall be paid in a lump sum to Executive within 30
days following such expiration, and any remaining payments due under the

 

2



--------------------------------------------------------------------------------

Agreement shall be paid as otherwise provided herein. The determination of
whether Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of his Separation from
Service shall made by the Company in accordance with the terms of Section 409A
of the Code and applicable guidance thereunder (including without limitation
Treasury Regulation Section 1.409A-1(i) and any successor provision thereto).

(ii) Exceptions to Payment Delay. Notwithstanding Section 10(b)(i), to the
maximum extent permitted by applicable law, amounts payable to Executive
pursuant to this Section 10, shall be made in reliance upon Treasury Regulation
Section 1.409A-1(b)(9) (with respect to separation pay plans) or Treasury
Regulation Section 1.409A-1(b)(4) (with respect to short-term deferrals).
Accordingly, the severance payments provided for in this Section 10 are not
intended to provide for any deferral of compensation subject to Section 409A of
the Code to the extent (A) the severance payments payable pursuant to this
Section 10, by its terms and determined as of the date of Executive’s Separation
from Service, may not be made later than the 15th day of the third calendar
month following the later of (x) the end of the Company’s fiscal year in which
Executive’s Separation from Service occurs or (y) the end of the calendar year
in which Executive’s Separation from Service occurs, or (B) (x) such severance
payments do not exceed an amount equal to two times the lesser of (1) the amount
of Executive’s annualized compensation based upon Executive’s annual rate of pay
for the calendar year immediately preceding the calendar year in which
Executive’s Separation from Service occurs (adjusted for any increase during the
calendar year in which such Separation from Service occurs that would be
expected to continue indefinitely had Executive remained employed with the
Company) or (2) the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) for the calendar year in which
Executive’s Separation from Service occurs, and (y) such severance payments
shall be completed no later than December 31 of the second calendar year
following the calendar year in which Executive’s Separation from Service occurs.

(iii) Interpretation. To the extent the payments and benefits under this
Agreement are subject to Section 409A of the Code, this Agreement shall be
interpreted, construed and administered in a manner that satisfies the
requirements of Sections 409A(a)(2), (3) and (4) of the Code and the Treasury
Regulations thereunder (and any applicable transition relief under Section 409A
of the Code). As provided in Internal Revenue Notice 2007-86, notwithstanding
any other provision of this Agreement, with respect to an election or amendment
to change a time or form of payment under this Agreement made on or after
January 1, 2008 and on or before December 31, 2008, the election or amendment
shall apply only with respect to payments that would not otherwise be payable in
2008, and shall not cause payments to be made in 2008 that would not otherwise
be payable in 2008.

(c) If the employment of the Executive is terminated under paragraph (a), all
stock options then held by Executive shall immediately vest by one
(1) additional year. Executive acknowledges that this may produce a change in
the tax status of such options, and that the Company assumes no liability or
obligation in connection with any such change.

(d) Termination of employment under this Section 10 shall not terminate the
Executive’s obligations under Sections 7 and 8.

 

3



--------------------------------------------------------------------------------

(e) Nothing contained in this Agreement shall be construed to abrogate the
obligations of the Company to the Executive, or Executive’s personal
representative or heirs, as the case may be, to make payment or provide any
other benefit that accrued prior to the termination of Executive’s employment.”

4. Section 11 of the Employment Agreement shall be amended and restated in its
entirety to read in full as follows:

“11. Disability of the Executive. In the event that the Executive during this
period while employed under this Agreement shall at any time become unable, due
to illness accident, injury or otherwise, to carry out his duties under this
Agreement for a period of at least three (3) consecutive months the Company may
terminate the employment of the Executive under this Agreement. In such event
the Company shall compensate the Executive in an amount equal to the difference
between any disability insurance proceeds and Executive’s then current monthly
salary and other non-taxable benefits for a period of one year, which amounts
shall be paid on the regular payroll dates of the Company in accordance with the
Company’s payroll practices as in effect on such termination date, and subject
to applicable tax withholding. Each installment payment made pursuant to this
Section 11 shall be considered a separate payment for purposes of Section 409A
of the Code including for purposes of Section 10(b)(ii). A termination of
employment under this Section 11 will not terminate the Executive’s obligations
under Sections 7 and 8.”

5. Except as provided herein, the terms and conditions of the Employment
Agreement shall remain in full force and effect. All defined terms used herein
that are otherwise not defined herein shall have the meanings given to them in
the Employment Agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
indicated above.

 

Cortex Pharmaceuticals, Inc.

By:

 

/s/    Roger G. Stoll

Its:

  Exec. Chairman

/s/    James H. Coleman

James H. Coleman

 

5